Citation Nr: 0432644	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.F.R.

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript is part 
of the record. 

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the RO denied 
the veteran's request to reopen the claim of service 
connection for residuals of a back injury on the basis that 
the veteran failed to submit new and material evidence.  

2.  The evidence received since the May 2001 rating decision 
is either cumulative or redundant of the evidence on file 
when the RO decided the claim and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for residuals of a back injury.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of service connection for residuals of a back 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

On the claim to reopen, in July 2001 and February 2002, the 
RO provided the veteran pre-adjudication VCAA notice.  In the 
notices, the RO notified the veteran of the evidence needed 
to substantiate the claim, namely, new and material evidence 
to reopen the claim of service connection for residuals of a 
back injury.  The RO also notified the veteran that VA would 
obtain any evidence he identified.  In the July 2001 letter, 
he was given 60 days to respond and 30 days in the February 
2002 letter.  In the September 2003 supplemental statement of 
the case, the RO cited the provision of 38 C.F.R. § 3.159, to 
provide "any evidence in the claimant's possession that 
pertains to a claim." 

As for the 30 and 60 days for a response, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Although the § 3.159 notice was provided after adjudication 
of the claim, the veteran was not prejudiced by the out-of-
time notice because he was given the opportunity to submit 
additional evidence after the supplemental statement of the 
case and before his hearing.  For this reason, further VCAA 
notice is not required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his claims.  As the veteran has not identified 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Evidence Previously Considered 

In an October 1974 rating decision, the RO denied the claim 
of service connection for residuals of a back injury because 
there was no evidence of a back disability at the time of the 
veteran's discharge from service.  

In May 1998, the veteran attempted to reopen the claim. In a 
December 1998 rating decision, the RO denied the claim on the 
basis that he had not submitted new and material evidence.  
The veteran did not appeal the determination.  In December 
2000, the veteran again applied to reopen the claim.  In a 
May 2001 rating decision, the RO denied the claim again on 
the basis that he had not submitted new and material 
evidence.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision. 

The evidence of record at that time consisted of the 
veteran's service medical records and VA and private medical 
records.  

The service medical records show that the veteran was treated 
for multiple contusions and abrasions on his face, neck, left 
chest, right thigh and back in October 1969.  There are no 
other complaints, findings, treatment or diagnoses associated 
with a back injury.  On separation examination, the spine was 
normal.  

After service, in May 1998, VA records contain a history of 
an in-service injury and back pain ever since.  X-ray studies 
revealed degenerative disc disease.  

Records of B. S., M.D., dated in June 1998, reveal a history 
of low back problems associated with employment.  The 
diagnosis was back pain.  In July 1998, a MRI revealed 
degenerative disease with spinal stenosis at L4-5.

Additional Evidence Since the May 2001 Rating Decision 

Evidence submitted subsequent to the May 2001 rating decision 
includes new and duplicative VA medical records, dating from 
May 1976 to October 2003, as well as statements from two 
sisters and E.B., dated in July 2001, and the veteran's 
testimony at the hearing in March 2004. 

Most of the VA medical records show ongoing complaints and 
treatment for low back complaints without reference to the 
etiology of the back disability.  In February 1983, there was 
a history of onset of back pain in 1969 or 1970 in service 
without any injury or incident.  



In statements of two of the veteran's sisters and of E.B., 
they expressed personal knowledge of two separate back 
injuries the veteran sustained in service.  One occurred in 
basic training and the other after a physical assault, 
indicating that the veteran was hospitalized for the 
injuries.  

The veteran testified that his back was initially injured in 
an October 1969 physical assault on him.  

Analysis

The veteran is seeking to reopen the claim of service 
connection for residuals of a back injury, which was denied 
by the RO in October 1974, in December 1998, and in May 2001.  
Since the veteran did not appeal the May 2001 rating 
decision, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103.  

The claim of service connection for residuals of a back 
injury may not be reopened unless new and material evidence 
is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the May 2001 
rating decision, in order to determine whether the claim may 
be reopened.  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently received evidence will be 
presumed credible.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)  

The additional medical records are cumulative of the evidence 
noted at the time of the May 2001 rating decision.  To the 
extent that medical records are dated after May 2001, there 
is no evidence that the low back disability, diagnosed many 
years after service, is in any way etiologically linked to 
service.  As for the February 1983 history of the in-service 
onset of pain, this evidence is simply information recorded 
and unenhanced by any additional medical comment and does not 
constitute "competent medical evidence" to reopen the 
claim. 

For the above reasons, the additional evidence is not new and 
material.  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of a back injury is 
not reopened. 


REMAND

In support of his claim for PTSD, the veteran reports that he 
was admitted to a VA Medical Center for psychiatric treatment 
in August 2004. In the Board's view, this evidence is 
pertinent to the veteran's claim of service connection for 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
notify the veteran to provide any 
evidence in his possession, not already 
of record, that pertains to the claim.  

2.  Obtain the records from the 
Chillicothe VAMC since January 2004. 
3.  After completion of the above, 
adjudicate the claim, considering 
38 C.F.R. § 3.304(f)(3).  If the benefit 
sought is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



